Citation Nr: 0926486	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  03-08 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for polymyalgia.

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

4.  Entitlement to service connection for diverticulitis.

5.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).

6.  Entitlement to service connection for a back condition to 
include scoliosis and sway back.

7.  Entitlement to service connection for right shoulder 
impingement syndrome and biceps tendinitis.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

9.  Entitlement to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to July 
1983.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  During pendency of the appeal, the Veteran moved 
to Iowa.  The RO in Des Moines, Iowa, has jurisdiction of the 
claims.

Procedural history

The Veteran's May 1999 claims for service connection for 
fibromyalgia, polymyalgia and CFS, and August 1999 claims for 
service connection for carpal tunnel syndrome, IBS, a back 
condition, a psychological condition, a right shoulder 
condition and a bilateral ankle condition were denied in a 
March 2000 rating decision.  The Veteran timely disagreed and 
perfected an appeal.

The Veteran's March 2003 claim for entitlement to TDIU 
benefits was denied in a January 2004 rating decision.  The 
Veteran timely disagreed and perfected an appeal.

The Veteran's January 2004 claim for entitlement to service 
connection for a diverticulitis condition was denied in a 
July 2004 rating decision.  The Veteran timely disagreed and 
perfected an appeal.

The Veteran and her representative presented evidence and 
testimony in support of her claim for fibromyalgia at a 
hearing at the RO before a local hearing officer in August 
2006.  A transcript of the hearing has been associated with 
the Veteran's VA claims folder.

Issues not on appeal

The Veteran's August 1999 claims included claims for 
entitlement to service connection for carpal tunnel syndrome 
and a bilateral ankle condition.  In a November 2007 written 
statement, the Veteran withdrew those claims from her pending 
appeal.  The Board notes that the withdrawal of the issues 
was received by the RO prior to the appeal being certified to 
the Board.  The Board observes that the request meets the 
criteria required in 38 C.F.R. § 20.204(3) (2008) and thus, 
pursuant to § 20.204(4), the effective date of the withdrawal 
is the date the RO received the withdrawal request, or 
November 14, 2007.  The claims for entitlement to service 
connection for carpal tunnel syndrome and a bilateral ankle 
condition are not in appellate status and they will be 
addressed no further herein.

Remanded issues

The issues of entitlement to service connection for 
fibromyalgia, IBS and diverticulitis, right shoulder 
impingement syndrome and biceps tendinitis, and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the competent medical and other 
evidence supports a conclusion that the Veteran has no 
diagnosis of polymyalgia.

2.  A preponderance of the competent medical and other 
evidence supports a conclusion that the Veteran has no 
diagnosis of CFS.

3.  A preponderance of the competent medical and other 
evidence supports a conclusion that the Veteran has no 
diagnosed back condition, including scoliosis and sway back.

4.  A preponderance of the competent medical and other 
evidence supports a conclusion that the Veteran has no 
diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for polymyalgia is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  Entitlement to service connection for CFS is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.  Entitlement to service connection for a back condition to 
include scoliosis and sway back, is not warranted.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

4.  Entitlement to service connection for a psychological 
disorder to include PTSD is not warranted.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran generally contends that she was diagnosed with or 
that the record includes evidence of chronic symptoms of 
polymyalgia, CFS, a back condition and PTSD since her 
discharge from service.  She seeks service connection for 
those conditions claiming that they arose from conditions or 
events she experienced during service.

The Board will first address preliminary issues and then 
render a decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the RO sent the Veteran letters dated June 
1999, September 1999, September 2002 and May 2005, all of 
which informed the Veteran of what was required to 
substantiate a claim for service connection.  Specifically, 
the letters informed the Veteran that the evidence must show 
a current disability, an injury or event during service, and 
medical evidence establishing a nexus between the in-service 
injury or event and the current disability.  The Board notes 
that none of the notice letters sent to the Veteran were in 
compliance with the requirements stated in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in that they did not 
inform the Veteran of how VA determines a disability rating 
and an effective date.  However, the Board finds that the 
failure to provide the Veteran with such notice is harmless 
error because the RO denied service connection for the issues 
under consideration.  Therefore, how VA determines a 
disability rating and an effective date is moot.  In 
addition, the Veteran has not argued that she has been 
prejudiced by lack of this notice.

In addition, the September 2002 and May 2005 letters notified 
the Veteran that reasonable efforts would be made to help her 
obtain evidence necessary to support her claim, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records. 

All notice was provided prior the date of the last 
adjudication of the Veteran's claims in September 2007.  
Thus, the Veteran had a meaningful opportunity to participate 
in the adjudication of her claims.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).

With regard to the duty to assist, the Board observes that 
the RO obtained the Veteran's service treatment records, 
private medical records identified by the Veteran and VA 
treatment records, and that the Veteran was provided medical 
examinations pertaining to her claims, including in August 
1999, December 2002 and April 2006.  

The Board notes that in the April 2009 formal brief, the 
Veteran's representative contends that the medical 
examinations pertaining to polymyalgia, CFS , a back 
condition, and PTSD did not adequately consider record 
evidence of chronicity of symptoms indicating a diagnosis of 
such conditions.  For the reasons stated below, the Board 
finds that the record contains sufficient medical information 
to make an informed decision regarding the Veteran's claims 
for service connection to those conditions.  The Board 
observes at this point that there is no evidence of record 
that the Veteran's representative is a medical provider 
competent to state a diagnosis or show a nexus based on 
symptoms that may or may not be of record.

The Board also notes that the Veteran claims she was abused 
or assaulted by N.W., an Army member, during service and that 
the assault, or assaults, are the basis for her in-service 
stressor event supporting her claim for PTSD.  See October 
2002 and November 2006 Veteran's statements.  The record 
indicates that the RO forwarded the information about the 
claimed events provided by the Veteran to appropriate U.S. 
Army officials and subsequently received notice that no 
records pertaining to the events could be located.  See March 
2007 Memo to File.  The Veteran was informed of the results 
of the search for supporting documents for her claim in a 
March 2007 letter from the RO in accordance with the 
procedures mandated in 38 C.F.R. § 3.159(c)(2) (2008).  

Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the law.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As indicated in the Introduction, the Veteran and 
her representative presented evidence and testimony at a 
hearing at the RO in August 2006 before a local hearing 
officer.  In a March 2009 written statement, the Veteran 
withdrew her request to present evidence and testimony at a 
hearing to a Veterans Law Judge.

The Board will proceed to a decision on the merits.

Entitlement to service connection for polymyalgia.

Entitlement to service connection for chronic fatigue 
syndrome (CFS).

Entitlement to service connection for a back condition to 
include scoliosis and sway back.

Because the issues above present similar evidence and 
identical law, the Board will address them in a single 
analysis.



Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. See 38 C.F.R. § 
3.303(b) (2008).

Analysis

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each element in turn as to each issue.

Polymyalgia

With regard to element (1) and polymyalgia, the Veteran 
contends that she was diagnosed with polymyalgia in an April 
9, 1997, provisional diagnosis; a diagnosis of January 1999 
by Dr. K.G., M.D.; and an August 9, 1999, VA medical 
examination.  See pp. 11, 12 of April 2009 formal brief.  The 
Board finds that the April 9, 1997, document includes an 
impression of musculoskeletal pain and endometriosis, and 
does not include a diagnosis of polymyalgia.  The February 1, 
1999, diagnosis of Dr. K.G. states "fibromyalgia" and 
"osteoarthritis," and does not state a diagnosis of 
polymyalgia.  A February 26, 1999, letter from Dr. P.C., a VA 
physician states that the Veteran has "been seen at the VA 
Clinic in Rockford for treatment of fibromyalgia."  Finally, 
the August 9, 1999, VA medical examiner diagnosed the Veteran 
with bilateral chondromalacia patella; right shoulder chronic 
subluxation; right shoulder rotator cuff tendonitis; and 
chronic subluxation of the left shoulder, and does not 
contain a diagnosis of polymyalgia.  

Finally, the Board notes that the Veteran has no training, 
education or experience that would render a medical expert 
sufficiently competent to render a medical opinion regarding 
a medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Thus, to the extent that the Veteran contends 
that she has polymyalgia, her statements are not probative.

In sum, after review of the entire record, the Board finds 
that there is no diagnosis of polymyalgia in the record.  
Indeed, the only medical records including the word 
"polymyalgia" use the term only to describe the complaints 
of the Veteran or state that there is limited symptomatology 
regarding polymyalgia.  See, for example, March 30, 1999, 
gynecologic history report and August 1999 VA examiner's 
report.  Again, no formal diagnosis of polymyalgia is of 
record.  

The Veteran's account of what health care providers have 
purportedly said, filtered as it is through a lay person's 
sensibilities, is not competent medical evidence. See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Moreover, any 
such statement is inherently speculative and would rely to 
some extent on the history provided by the Veteran.  In 
addition, the statements of a medical provider that a patient 
presents with various symptoms consistent with a particular 
disorder does not become a formal diagnosis of a disorder.  A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte supra.  If the 
competent medical evidence showed polymyalgia existed, the 
examining physician should have diagnosed the condition.  
There is no such diagnosis of record.

The claim for service connection for polymyalgia fails 
because a preponderance of the evidence is against a finding 
of a current diagnosis as required by Hickson.

CFS

With regard to Hickson element (1) and CFS, the Board finds 
that there is no diagnosis of CFS of record.  The Veteran 
agrees.  See page 22 formal brief.  Instead, she argues that 
her claim should be remanded with her claim for service 
connection for fibromyalgia because "fatigue and sleeping 
difficulties are associated with fibromyalgia," and directs 
the Board's attention to an internet site for the Mayo Clinic 
pertaining to fibromyalgia.  As noted in the Introduction, 
the claim for fibromyalgia is remanded below.  

However, the Veteran's argument that symptoms of "fatigue 
and sleeping difficulties" are necessarily intertwined with 
fibromyalgia is specious; having the symptoms does not 
necessarily amount to CFS.  Moreover, the Court of Appeals 
for Veterans Claims (Court) has held that a symptom alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted. See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999). So it is in this 
case.  Second, the December 2002 VA examiner specifically 
noted the Veteran's complaints that she had fatigue and 
sleeping problems and determined that the symptoms reported 
during the examination were either explained by other 
maladies, or were insufficient to meet the criteria for a 
diagnosis of CFS.

As the record stands now, there is no diagnosis of CFS.  
Accordingly, the Board finds that the preponderance of 
competent medical evidence of record supports a finding that 
the Veteran has no diagnosis of CFS.  The claim fails for 
lack of evidence of a current disability.

Back condition

With regard to a back condition including scoliosis and sway 
back, the Veteran and her representative contend that a 
February 2006 VA examination report is sufficient to 
substantiate a diagnosis of a chronic back disorder.  See pp. 
14-15 April 2009 formal brief.  In that examination, the 
examiner rendered an opinion regarding the etiology of the 
Veteran's shorter right leg.  He stated, in pertinent part, 
"I believe it [the shortened right leg] is a functional 
discrepancy which occurred secondary to her chronic low back 
and hip problems and her fibromyalgia."  The Board finds 
that the February 2006 examiner did not formally diagnose the 
Veteran's back condition with a specific diagnosis.  He 
generally referred to "chronic low back . . . problems."  

The Board also notes the Veteran contends that a VA nursing 
note provided a diagnosis of lumbago.  However, the June 20, 
2007, note lists the Veteran's medical complaints and 
problems, including lumbago.  The nursing note does not 
purport to describe the Veteran's back condition, does not 
interpret x-ray evidence, or provide a rationale for a 
diagnosis of lumbago.  In short, the report is a listing of 
complaints more so than a diagnosis of a back condition.

In addition, an August 2005 chiropractic report of Dr. P.R., 
D.C., states that there is objective "radiographic evidence 
of ligamentous instability - cervical and lumbar," and 
"muscular taughtness of paraspinal muscle bands, cervical, 
thoracic, and lumbar."  However, no diagnosis of a back 
condition was made.

The Veteran's representative also contends that numerous 
references of back pain in the record are sufficient to 
substantiate a diagnosis for a back condition.  However, the 
Court of Appeals for Veterans Claims has held that complaints 
of pain are not, in and of themselves, a disability for which 
service connection can be granted.  See Sanchez-Benitez, 
supra.  

However, a December 2002 VA examiner reviewed then recent x-
rays and noted there was no evidence of degenerative disk 
disease and evidence of normal alignment.  The examiner noted 
her complaints of pain, but noted the Veteran's range of 
motion, gait and the fact that the Veteran could heel walk 
and toe walk "without difficulty."  There is no diagnosis 
of a back condition.  

For the reasons stated above, the Board finds that a 
preponderance of the competent medical evidence supports a 
conclusion that the Veteran has no diagnosed back condition, 
including scoliosis and sway back.  Thus, Hickson element (1) 
has not been satisfied and the claim fails on that basis.



Entitlement to service connection for a psychological 
disorder to include post-traumatic stress disorder (PTSD).

The relevant law and regulations for service connection in-
general have been stated above and will not be repeated here.

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. §§ 3.304(f), 4.125(a) (2008).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy." See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor. 
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor. See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2007); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault. In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered. See also YR v. West, 11 Vet. App. 393, 398-99 
(1998). Paragraph 5.14c states that, in cases of sexual 
assault, development of alternate sources for information is 
critical. There is provided an extensive list of alternative 
sources competent to provide credible evidence that may 
support the conclusion that the event occurred, to include 
medical records, military or civilian police reports, reports 
from crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals. See 
M21-1, Part III, 5.14(c)(8).

Analysis

The Veteran contends that N.W., an Army member of a company 
assigned to the same base where the Veteran was assigned, 
assaulted her on three occasions.  The Veteran contended that 
the assaults occurred in March through July 1978 and that the 
assailant faced criminal charges as a result.  She contends 
that the assaults amount to stressor events.

Clarification of issue on appeal

The Board notes that the Veteran does not contend she is a 
combat veteran or a POW.  Nor does she contend that she was 
sexually assaulted by N.W.  Her sole contention is that she 
was assaulted by the soldier on three occasions and suffers 
from PTSD because of the assaults.

The Board also observes that the Veteran's original claim was 
for PTSD.  Although diagnosed with "adjustment disorder with 
mixed emotional features and mixed personality disorder" at 
the time of her medical retirement from the Army, she did not 
seek service connection for that condition.  Nor did she seek 
service connection for a January 1998 diagnosis of 
"adjustment disorder with mixed anxiety and depressed mood - 
chronic."  The Veteran's claim is limited to PTSD which she 
contended was diagnosed in the early 1990's at the S. Center.

The Board will address the claim for PTSD exclusively.

Discussion

As noted above, in order to establish service connection for 
PTSD, there must be (1) medical evidence diagnosing the 
condition in conformance with DSM IV, section 309.81; and, 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred. The RO denied the claim because there was no 
evidence of a diagnosed PTSD condition and there was no 
evidence of a confirmed stressor event. In the absence of 
those two elements, the third element medical nexus was a 
manifest impossibility.  

With regard to element (1), a diagnosis of PTSD in 
conformance with DSM IV, the record contains several mental 
health assessments.  The first is a January 1998 report from 
the S. Center.  The examiner, a licensed social worker, based 
her assessment on an interview and diagnosed the Veteran with 
"Adjustment disorder with mixed anxiety and depressed mood - 
chronic."  A secondary diagnosis of "occupational problem" 
was made.  No finding or discussion of PTSD was made in the 
report.

A December 2002 VA psychiatrist examined the Veteran and 
reviewed her VA claims folder.  The examiner noted that a 
July 24, 2002, note that the Veteran had been sexually 
assaulted was denied by the Veteran, and described how the 
Veteran stated she had been assaulted by a boyfriend during 
service.  She essentially stated that she had been "punched 
in the face on one occasion," and had been assaulted a total 
of three times during service by her ex-boyfriend who was 
also a soldier.  The Veteran denied having any intrusive 
thoughts, nightmares or reliving experiences of her shoulder 
or knee conditions.  She denied having any avoidant symptoms 
related to her disabilities, any startle response or sense of 
hypervigilance.  She also denied any intrusive thoughts, 
nightmares or reliving experiences regarding any of the 
reported assaults, and denied any avoidance of people, places 
or things that may remind her of those things except to say 
that she was "leary (sic)" of getting involved with another 
man.  The examiner did not make a diagnosis of any 
psychological disorder or condition.

A June 2007 PTSD screen report indicates that the Veteran 
answered the following questions as follows:

Have you ever had any experience that was so 
frightening, horrible, or upsetting that, IN THE 
PAST MONTH, you: 

Have had any nightmares about it or thought about 
it when did not want to?:  Yes.

Tried hard not to think about it or went out of 
your way to avoid situations that remind you of 
it?: No.

Were constantly on guard, watchful, or easily 
startled?: No.

Felt numb or detached from others, activities, or 
your surroundings?: No.

The examiner determined that the PTSD screening was negative 
for PTSD.  The same examiner noted that a depression 
screening was also negative.

The Veteran's representative has argued that the record 
contains numerous entries stating that the Veteran has 
"post-service treatment for depression, anxiety and an 
adjustment disorder," and refers to a February 2006 VA 
examination report as one example.  The February 2006 VA 
examiner stated in a summary regarding the Veteran's 
employability that "a review of her past records show that 
her work history has been complicated by psychiatric 
illness."  Other examples similarly comment on depression or 
anxiety.  However, none of the records include a diagnosis of 
PTSD, the condition the Veteran has exclusively claimed.  Nor 
do they contain or comprise a diagnosis of any other mental 
health disorder.

In sum, the competent medical and other evidence of record 
supports a conclusion that the Veteran has no diagnosis of 
PTSD, much less one that meets the criteria of DSM IV.  
Moreover, with regard to a confirmed stressor event, there is 
no documentation or confirming evidence of any kind that the 
assaults the Veteran contends are the basis for a PTSD 
diagnosis ever occurred.  The Board notes that the RO 
provided the information given by the Veteran to Army 
officials who responded that no such records could be found.  
Thus, the claim also fails because there is no corroborated 
stressor event.  As noted above, without either a diagnosis 
of PTSD or a confirmed stressor event, there can be no 
evidence of a nexus between the two.  For those reasons, the 
Veteran's claim fails.


ORDER

Entitlement to service connection for polymyalgia is denied.

Entitlement to service connection for CFS is denied.

Entitlement to service connection for a back condition to 
include scoliosis and sway back is denied.

Entitlement to service connection for PTSD is denied.




REMAND

Reasons for remand

Entitlement to service connection for fibromyalgia

The Veteran's representative essentially argues that the 
record shows that the Veteran suffered from numerous symptoms 
of fibromyalgia during service.  Specifically, she argues 
that chronic muscle pain, muscle spasms or tightness, leg 
cramps, abdominal pain, bloating, nausea constipation 
alternating with diarrhea (irritable bowel syndrome), 
numbness, dizziness, depression, non allergy rhinitis, 
morning stiffness, sleep disorders, migraine headaches, 
urinary and pelvic problems, weight gain, anxiety and tender 
extremities all amount to symptoms of fibromyalgia and all 
are documented in some form in the Veteran's voluminous 
service treatment records.  See p. 5 April 2009 formal brief.  
The Veteran has cited to several website entries which, she 
contends, supports her conclusions that the symptoms relate 
to her current fibromyalgia.  The Veteran argues that 
fibromyalgia was not widely known or diagnosed during the 
time she was in service, and that the December 2002 VA 
examiner did not adequately consider the service treatment 
records in determining that the Veteran's fibromyalgia 
condition was not incurred during service.

The Board notes that the December 2002 VA examiner determined 
that the Veteran's fibromyalgia condition was not related to 
service connected orthopedic disabilities, and it does not 
appear that the examiner considered the theory advanced by 
the Veteran's representative.  The record, as it presently 
stands, raises an issue that must be addressed by an 
appropriate medical provider.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA 
must provide a VA medical examination in service connection 
claims when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

Here the Veteran has been diagnosed with fibromyalgia, there 
is evidence of numerous complaints of and treatment for 
conditions in the Veteran's service treatment records, and an 
indication that such symptoms may be associated with the 
Veteran's fibromyalgia condition.  Finally, the record does 
not include a competent medical assessment of the record 
evidence and a medical opinion whether the symptomatology 
documented in the Veteran's service treatment records are 
related to her current condition.  This must be accomplished 
before the Board can render a meaningful decision.

Entitlement to service connection for irritable bowel 
syndrome (IBS).

Entitlement to service connection for diverticulitis.

Similarly, the Veteran has been diagnosed with IBS and 
diverticulitis.  As noted above, the symptomatology of both 
of these conditions may be associated with her claimed and 
diagnosed fibromyalgia condition.  A medical opinion is 
needed to explain whether the conditions are caused by or 
aggravated by the fibromyalgia condition, or are independent 
of fibromyalgia.  Such an opinion is needed before the Board 
can render a meaningful decision.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

Entitlement to service connection for right shoulder 
impingement syndrome and biceps tendinitis.

A December 2002 VA examiner examined the Veteran and 
determined that there was no nexus between the Veteran's 
right shoulder impingement syndrome and biceps tendinitis and 
her active duty service.  It is not clear from the record 
whether the examiner reviewed the Veteran's VA claims folder 
which included service treatment records showing that the 
Veteran had been assessed during service with intrasynovial 
synovitis and tendonitis of the right shoulder.  Moreover, 
the examiner's opinion, in part, is based on a finding that 
upon examination, the Veteran's right shoulder was stable.  
However, in a 1999 Functional Capacity Evaluation, right 
shoulder instability was noted.  It is unclear whether the VA 
examiner reviewed these records before rendering his medical 
opinion.

For those reasons, a new examination is required by an 
examiner who will review the entire medical record and render 
an opinion regarding a nexus between the Veteran's in-service 
condition with her current right shoulder impingement 
syndrome and biceps tendinitis condition, and specifically 
considers evidence regarding shoulder instability which is of 
record.

Entitlement to individual unemployability (TDIU).

The Board observes that the issues being remanded appear to 
be inextricably intertwined with the Veteran's claim for TDIU 
benefits. See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) [the prohibition against the adjudication of claims 
that are inextricably intertwined is based upon the 
recognition that claims related to each other in the 
prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation]. That is, resolution 
of the claim under 38 C.F.R. §§ 3.324 and 4.16 is dependent 
upon resolution the service connection issues under 
consideration.

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Veteran in 
writing and determine whether she has 
received treatment for fibromyalgia, IBS, 
diverticulitis, a right shoulder disorder 
or has been assessed for her ability to 
secure and follow substantially gainful 
occupation since June 2007.  Any such 
records should be obtained and associated 
with the Veteran's VA claims folder.

2.  VBA should arrange for the Veteran's 
VA claims folder to be reviewed by a 
rheumatologist.  The examiner should 
provide an opinion whether the symptoms 
described in various service treatment 
record entries are sufficient to show that 
it is likely as not that the Veteran had 
fibromyalgia during service.  The examiner 
should also provide an opinion whether 
there is a medical nexus between the 
symptomatology contained in the Veteran's 
service treatment records and the 
Veteran's current fibromyalgia disorder.  
If the examiner determines that a physical 
examination, including diagnostic tests or 
consults, is required to render the 
requested opinions, such should be 
accomplished.  The examiner's written 
report should be associated with the 
Veteran's VA claims folder.

2.  VBA should arrange for the Veteran's 
VA claims folder to be reviewed by an 
appropriate physician who should provide 
an opinion whether it is as likely as not 
that the Veteran's IBS and diverticulitis 
conditions are symptoms of fibromyalgia or 
whether it is as likely as not that the 
Veteran's IBS and diverticulitis 
conditions are independent of 
fibromyalgia.  The examiner should provide 
a rationale for any conclusion reached.  
If the examiner determines that a physical 
examination, including diagnostic tests or 
consults, is required to render the 
requested opinions, such should be 
accomplished.  The examiner's written 
report should be associated with the 
Veteran's VA claims folder.

3.  VBA should arrange for the Veteran to 
be examined by an orthopedic specialist 
who should review the Veteran's VA claims 
folder prior to the examination.  The 
examiner should provide an opinion whether 
a medical nexus exists between the 
Veteran's in-service right shoulder 
condition and her current right shoulder 
impingement syndrome and biceps teninitis 
condition.  The examiner should 
specifically consider and discuss evidence 
regarding shoulder instability of record.

4.  Following completion of the foregoing 
and any other development deemed 
necessary, VBA should readjudicate the 
Veteran's claims for entitlement to 
service connection for fibromyalgia, IBS, 
diverticulitis and right shoulder 
impingement syndrome and biceps 
tendinitis, and entitlement to TDIU 
benefits.  If the benefits sought on 
appeal remain denied, VBA should provide 
the Veteran and her representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


